Citation Nr: 0710895	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  02-13 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for Reiter's syndrome of the lumbar spine.

2.  Entitlement to a disability rating in excess of 10 
percent for Reiter's syndrome of the cervical spine for the 
period prior to October 27, 2005.

3.  Entitlement to a disability rating in excess of 30 
percent for Reiter's syndrome of the cervical spine for the 
period from October 27, 2005, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from December 1966 to 
September 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, that increased the evaluation 
assigned to the veteran's service connected Reiter's syndrome 
of the entire spine from 10 percent to 40 percent.  By a 
rating action dated in March 2005, the RO assigned separate 
compensable rating for the various joints affected by the 
Reiter's syndrome.  In particular, the veteran was assigned a 
40 percent rating for Reiter's syndrome of the lumbar spine 
and a 10 percent rating for Reiter's syndrome of the cervical 
spine, effective from September 2001 (date of claim).  
Thereafter, by a rating action dated in October 2006, the 10 
percent disability rating assigned for Reiter's syndrome of 
the cervical spine was increased to 40 percent, effective 
from October 27, 2005.

The veteran was afforded a personal hearing at the RO before 
the undersigned Veterans Law Judge in April 2003.  A 
transcript of the hearing is associated with the claims file.

The matter was most recently remanded to the RO via the 
Appeals Management Center (AMC) in September 2005.  It was 
returned in March 2007 for final appellate consideration.




FINDINGS OF FACT

1.  There is no evidence that the veteran's low back 
disability results in unfavorable ankylosis of the entire 
thoracolumbar spine; pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings; or 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least six weeks during the past 
year.

2.  For the period prior to October 27, 2005, there is no 
evidence that the veteran's cervical spine disability 
resulted in moderate limitation of motion of the cervical 
spine; forward flexion of the cervical spine of less than 30 
degrees; a combined range of motion of the cervical spine of 
less than 170 degrees; or intervertebral disc syndrome.

3.  For the period from October 27, 2005, forward, there is 
no evidence that the veteran's cervical spine disability 
results in unfavorable ankylosis, severe recurrent attacks of 
intervertebral disc syndrome with intermittent relief or 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least four weeks during the 
past year.


CONCLUSION OF LAW

1.  The criteria for a disability evaluation in excess of 40 
percent for Reiter's syndrome of the lumbar spine have not 
been demonstrated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5002, 5286, 5289, 5292, 5293, 5295 
(2002), Diagnostic Codes 5002, 5286, 5289, 5292, 5293, 5295 
(2003), Diagnostic Codes 5002, 5235, 5241, 5242, 5243 (2006).



2.  The criteria for a disability rating in excess of 10 
percent for Reiter's syndrome of the cervical spine have not 
been met for the period prior to October 27, 2005.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5002, 5287, 5290, 5293 (2002), Diagnostic Codes 5002, 
5287, 5290, 5293 (2003), Diagnostic Codes 5002, 5237, 5242, 
5243 (2006).

3.  The criteria for a disability rating in excess of 30 
percent for Reiter's syndrome of the cervical spine have not 
been met for the period from October 27, 2005, forward.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5002, 5287, 5290, 5293 (2002), Diagnostic Codes 5002, 
5287, 5290, 5293 (2003), Diagnostic Codes 5002, 5237, 5242, 
5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received VCAA notification 
subsequent to the initial agency decision in January 2003.  
The RO's September 2006 letter provided the veteran notice 
with respect to his claim for an increased rating.  He was 
informed that he could provide evidence or location of such 
and requested that he provide any evidence in his possession.  
The notice letter specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency. The veteran was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The duty to notify the veteran was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, the Court found that notice for an 
increased rating claim needs to include a discussion of the 
effective date element.  Id.  The September 2006 notice 
letter addressed all of the Dingess requirements.

Recognition is given to the fact that full VCAA notification 
was not furnished to the veteran prior to the initial 
adjudication of the claim.  However, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Although full VCCA-complying notice was 
not provided prior to the initial adjudication of the claim 
the veteran had ample opportunity to respond, supplement the 
record, and participate in the adjudicatory process after the 
notice was given, and the case was then readjudicated by the 
RO.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

The evidence of record includes private treatment records 
from the Albuquerque VA Medical Center (VAMC).  The veteran 
has not identified any other VA and non-VA treatment records.  
He has been afforded multiple VA medical examinations.  Thus, 
the Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159 (2006).

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5290, which pertained to limitation of motion 
of the cervical spine, the veteran was rated using the 
following criteria:

Severe...................................
.......... ...........30 
Moderate.................................
.......... .........20 
        Slight............................................. 
............10

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, which pertained to limitation of motion 
of the lumber spine, the veteran was rated using the 
following criteria:

Severe...................................
.......... ...........40 
Moderate.................................
.......... .........20 
Slight...................................
.......... ............10

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5295, which pertained to lumbosacral strain, 
evaluations were assigned as follows: 

Severe; with listing of the whole spine 
to the opposite side, positive 
Goldwaithe's sign, marked limitation of 
forward bending in the standing position, 
loss of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of the joint space, or some 
of the above with abnormal mobility on 
forced motion. ................... 40

With muscle spasm on extreme forward 
bending, 
loss of lateral spine motion, unilateral, 
in standing position ...................................................... 
20

With characteristic pain on motion 
...................... 10

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief.................................60

Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
....... 20

Mild.....................................
........................................  
10

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec.  4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine...............................................
..............30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height.........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2006)

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 2593 that became effective on 
September 23, 2002, contained a note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the final rule indicates that the three notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This 
was apparently inadvertent and has now been corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004), a final correction 
that was made effective September 26, 2003.

Lumbar spine

The Board finds that the criteria for an evaluation in excess 
of 40 percent for Reiter' syndrome of the lumbar spine have 
not been met.  The veteran is already receiving the maximum 
rating for loss of range of motion of the lumbar spine under 
the "old" and "new" rating criteria.  Even considering any 
complaints of weakness, fatigability, or loss of function due 
to pain, a higher disability may not be assigned.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997) (if a claimant is 
already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 
4.45 are applicable).  The veteran is also receiving the 
maximum schedular rating for chronic lumbosacral strain under 
the "old" Diagnostic Code 5295.  Therefore, the only means 
by which a higher rating could be assigned would be if there 
is evidence unfavorable ankylosis of the entire thoracolumbar 
spine; pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings; or incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least six weeks during the past year

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)). 

VA examinations dated in October 2001, March 2004, October 
2005, and July 2006 all indicate that the veteran retains, 
albeit severely limited, motion of his low back.  X-rays 
taken in January 2004 revealed advanced degenerative changes 
at several levels of the lower spine but no fusion.  In other 
words, there is no evidence of unfavorable ankylosis of the 
thoracolumbar spine.  A higher disability evaluation under 
the "old" Diagnostic Code 5289 or "new" Diagnostic Code 
5240 would therefore be inappropriate.

With respect to the question as to whether a higher (60 
percent) rating could be assigned for intervertebral disc 
syndrome, there is no evidence of the veteran experiencing 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings, or that he 
experienced any incapacitating episodes resulting from 
intervertebral disc syndrome of at least six weeks during the 
past year.  A neurological examination conducted in July 2006 
was essentially normal.  Motor, sensory, and reflex testing 
were all within normal limits.  Similar findings were made in 
October 2005, March 2004, and October 2001.  Indeed, when he 
was examined in March 2004, the examiner specifically noted 
that there was no evidence of neurologic deficits emanating 
from the back.  A diagnosis of intervertebral disc syndrome 
has not been rendered.  Similarly, there is also no evidence 
that the veteran suffers from mild, incomplete paralysis of 
the sciatic nerve due to his low back disability.  See 38 
C.F.R. § 4.124a, Diagnostic Codes 8520, 8521 (2006).  

Finally, in a September 2006 addendum to the July 2006 
examination, the VA examiner acknowledged that the veteran 
suffered from chronic back pain on a daily basis, and that it 
did result in limitations of his activities of daily living.  
He also indicated that the veteran provided a history of 
self-prescribed bed rest to relieve his symptoms.  However, 
the examiner observed that the pain from the chronic 
degenerative arthritis was "never totally incapacitating."  
He said bed rest had not been prescribed by a physician, and 
that the proper course of treatment would normally by 
physical therapy as opposed to bed rest.

Consideration as to whether a higher disability evaluation 
may be applied does not stop here, however.  VAOPGCPREC 36-97 
(1997) held that Diagnostic Code 5293 involves loss of range 
of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  The Board recognizes the fact that veteran 
complains of chronic low back pain that is aggravated by 
repetitive use, and that he reports flare-ups of back pain 
that requires bed rest.  However, when he was examined in 
July 2006, the 10 degrees of forward flexion experienced by 
the veteran factored in additional limitation of motion due 
to fatigue, weakness, or lack of endurance following 
repetitive use.  Thus, even in considering the tenets of 38 
C.F.R. §§ 4.40, 4.45, 4.50, the Board finds that a disability 
evaluation in excess of 40 percent under the rating criteria 
for intervertebral disc syndrome is not warranted.

Cervical spine

As discussed above, a rating action was issued in March 2005 
that awarded the veteran a separate 10 percent disability 
rating for Reiter's syndrome of the cervical spine, effective 
from his September 2001 date of claim.  Following a VA 
examination conducted on October 27, 2005, , the RO issued an 
October 2006 rating decision that granted a 30 percent 
disability rating for the veteran's cervical spine 
disability.  The effective date of the increase was October 
27, 2005.

For the period prior to October 27, 2005, the Board finds 
that the veteran's cervical spine disability is appropriately 
evaluated as 10 percent disabling.  The evidence does not 
show moderate limitation of motion of the cervical spine.  
The evidence also fails to establish that the veteran's 
cervical spine disability has resulted in forward flexion of 
the cervical spine of less than 30 degrees or a combined 
range of motion of the cervical spine of less than 170 
degrees.  When he was examined in October 2001, the veteran 
demonstrated normal (45 degrees) forward flexion, backward 
extension to 25 degrees, normal (45 degrees) bilateral 
lateral flexion, and bilateral lateral rotation to 40 
degrees.  A March 2004 VA examination contained no findings 
pertaining to the cervical spine.  VA treatment records and 
reports make no reference to ranges of motion of the cervical 
spine worse than that reported in October 2001 VA 
examination.  

The Board also finds that the medical evidence does not 
reflect objective evidence of pain, instability, or weakness 
greater than that contemplated by the 10 percent rating.  The 
Board's attention is drawn to the October 2001 examination 
report that indicated that there was "no additional 
limitation of motion by pain or fatigue."  Application of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 therefore does not provide a 
basis for a rating higher than 10 percent.

With respect to the question as to whether a higher rating 
could be assigned for intervertebral disc syndrome under 
Diagnostic Codes 5293 or 5243, there is simply no evidence 
that establishes a diagnosis of intervertebral disc syndrome.  
The October 2001 examination indicated that muscle strength 
was 5+ generally and bilaterally.  Deep tendon reflexes were 
physiologic generally and bilaterally.  Contemporaneous VA 
treatment records are also absent any findings of any 
neurological complications stemming from the veteran's 
cervical spine disability.  In sum, there is simply no 
evidence to warrant consideration of the veteran's cervical 
spine disability under the relevant diagnostic codes for 
intervertebral disc syndrome.  There is also no evidence that 
the veteran suffers from mild, incomplete paralysis of the 
radial nerve.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8510, 
8511, 8512, 8513.

For the period from October 27, 2005, forward, the Board 
observes that the veteran is receiving the maximum rating for 
loss of range of motion of the cervical spine under both the 
new and old rating criteria.  Again, even considering any 
complaints of weakness, fatigability, or loss of function due 
to pain, a higher disability may not be assigned.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).  The only means by 
which a higher rating could be assigned therefore would be if 
there is evidence unfavorable ankylosis of the cervical 
spine; severe recurrent attacks of intervertebral disc 
syndrome with intermittent relief or incapacitating episodes 
of intervertebral disc syndrome having a total duration of at 
least four weeks during the past year.

Radiological testing shows extensive degenerative changes of 
the cervical spine.  However, VA examinations dated in 
October 2005 and July 2006 indicate that the veteran retains 
some motion of his neck.  There is no evidence that the 
veteran's neck is fixed in one position.  The veteran does 
not contend otherwise.  In other words, there is no evidence 
of unfavorable ankylosis of the cervical spine.  A higher 
disability evaluation under the "old" Diagnostic Code 5287 
or "new" Diagnostic Code 5240 would therefore be 
inappropriate.

There is also no evidence to support an increased (40 
percent) rating under the criteria governing intervertebral 
disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002), Diagnostic Code 5293 (2003), Diagnostic Code 5243 
(2006).  The veteran has made no complaints of nerve 
involvement, which could be ascribed to neuropathy and 
radiculopathy.  Detailed motor, sensory, and reflex 
examinations conducted in October 200 and July 2006 were 
essentially normal.  Indeed, the July 2006 examination 
specifically noted that intervertebral disc syndrome was not 
present.  The assignment of a higher disability rating for 
intervertebral disc syndrome would therefore seem 
inappropriate.  For similar reasons, there is again no 
evidence that the veteran suffers from mild, incomplete 
paralysis of the radial nerve.  See 38 C.F.R. § 4.124a, 
Diagnostic Codes 8510, 8511, 8512, 8513

Nevertheless, even if intervertebral disc syndrome were 
diagnosed, there is no evidence that the veteran has 
experienced severe recurring attacks of intervertebral disc 
syndrome with intermittent relief or that he experienced any 
incapacitating episodes resulting from intervertebral disc 
syndrome of at least four weeks during the past year.  Recent 
VA treatment records show only sporadic treatment for 
symptoms related to his neck disability.  Moreover, the 
September 2006 addendum specifically indicaed that the 
veteran had not had any incapacitating episodes due to his 
degenerative arthritis.  The Board therefore finds that a 
disability evaluation under the rating criteria for 
intervertebral disc syndrome would not yield a higher rating. 




	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a disability rating in excess of 40 percent 
for Reiter's syndrome of the lumbar spine is denied.

Entitlement to a disability rating in excess of 10 percent 
for Reiter's syndrome of the cervical spine for the period 
prior to October 27, 2005, is denied.

Entitlement to a disability rating in excess of 30 percent 
for Reiter's syndrome of the cervical spine for the period 
from October 27, 2005, forward, is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


